DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
Claims 1-14 and 21-26 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 1, specifically the underlined portions of the claim below.  a structure, comprising: metal line structures having a bottom surface contacting a respective first segment of a planar top surface of a first dielectric layer that is located over a substrate, wherein the metal lines are laterally spaced apart from each other, wherein each of the metal line structures comprises a planar metallic liner including a first metal element and a metal line body portion comprising a second metal element that is different from first metal element; and metal-organic framework (MOF) material portions located between neighboring pairs of the metal line structures and comprising metal ions or clusters of the first metal element and organic ligands connected to the metal ions or clusters of the first metal element, wherein each of the MOF material portions is in direct contact with a sidewall of a respective one of the metal line structures, in direct contact with a peripheral segment of a top surface of the respective one of the metal line structures, and in direct contact with a respective second surface segment of the planar top surface of the first dielectric layer.  The prior art did not have direct contact where required in the structure where a liner was maintained after the formation of the MOF material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814